                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

   NATIONAL SPECIALTY INSURANCE
   COMPANY,                         1:19-cv-21122-NLH-AMD

                Plaintiff,          MEMORANDUM OPINION & ORDER

        v.

   NEW JERSEY AMERICAN WATER
   COMPANY, INC., et al.,

                Defendants.


APPEARANCES:

DENISE MARRA DEPEKARY
WEBER GALLAGHER SIMPSON STAPLETON FIRES & NEWBY LLP
1 CROSSROADS DRIVE
SUITE 102A
BEDMINSTER, NJ 07921

     On behalf of Plaintiff

DANTE C. ROHR
MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN, PC
15000 MIDLANTIC DRIVE
P. O. BOX 5429
SUITE 200
MT. LAUREL, NJ 08054

     On behalf of removing Defendant New Jersey American Water
     Company, Inc.

HILLMAN, District Judge

     On December 5, 2019, Defendant New Jersey American Water

Company, Inc. removed Plaintiff’s case from New Jersey Superior

Court to this Court.   On December 10, 2019, the Court issued an

Order to Show Cause as to why the matter should not be remanded

to state court because even though Defendant’s notice of removal
stated that this Court has jurisdiction over this matter based

on 28 U.S.C. § 1332(a), the notice of removal failed to aver

that the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs as required by the

statute.   (Docket No. 4.)

     The Court provided Defendant with 15 days to file an

amended notice to properly comply with 28 U.S.C. § 1332 or face

remand for lack of subject matter jurisdiction.    See 28 U.S.C. §

1447(c) (“If at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case

shall be remanded.”).

     On December 23, 2019, Defendant filed an amended notice of

removal which contained the averment that the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.   (Docket No. 7.)   Thus, absent a timely

challenge by Plaintiff, 1 Defendant’s amended notice of removal


1 In the Order to Show Cause, the Court noted that Plaintiff is a
citizen of Texas and Defendants are citizens of New Jersey, and
relative to Defendants’ citizenship, under 28 U.S.C. §
1441(b)(2), a civil action in which jurisdiction is based on
diversity of citizenship may be removed “only if none of the
parties in interest properly joined and served as defendants is
a citizen of the State in which such action is brought.” Under
28 U.S.C. § 1447(c), however, this defect is waived if not
raised within 30 days after the notice of removal is filed.
Blackburn v. United Parcel Service, Inc., 179 F.3d 81, 90 (3d
Cir. 1999) (citing Korea Exch. Bank v. Trackwise Sales Corp., 66
F.3d 46, 50–51 (3d Cir. 1995) (“Because removal by a forum
defendant in noncompliance with section 1441(b) does not deprive
a federal court of subject matter jurisdiction, it is clear
                                2
properly established subject matter jurisdiction over this

action under 28 U.S.C. § 1332(a).

     On January 6, 2020, Defendant filed a stipulation and

proposed consent order to remand the matter to state court.

(Docket No. 8.)   The stipulation and proposed consent order does

not contain any basis for remand other than the parties’

agreement to return to state court.

     The parties’ agreement to remand is without force.    A

“post-removal agreement to the remand of the case to state court

does not provide the mechanism for remand.   The parties cannot

unilaterally consent to the remand of the case when this Court

had at the time or removal, and continues to have, subject

matter jurisdiction over the action.”   McNally v. Waterford

Township, 2019 WL 6117728, at *2 (D.N.J. Nov. 18, 2019).

Similar efforts by parties to return to state court are also

ineffectual when subject matter jurisdiction has been

established in this Court.   See id. (where the parties filed a

proposed consent order to remand based on the plaintiff’s post-


under section 1447(c) that this irregularity must be the subject
of a motion to remand within 30 days after filing the notice of
removal.”). Additionally, under 28 U.S.C. § 1446(b)(2)(A),
“[w]hen a civil action is removed solely under section 1441(a),
all defendants who have been properly joined and served must
join in or consent to the removal of the action.” The removing
Defendant did not indicate whether the requirements of §
1446(b)(2)(A) had been satisfied. Again, however, this defect
is subject to the waiver provision in § 1447(c). No timely §
1441(b)(2) or § 1446(b)(2)(A) objections were filed.
                                3
removal amended complaint that dismissed his federal claim,

which was the basis for subject matter jurisdiction, finding

that the dismissal of the federal claims and their agreement to

remand did not provide a valid mechanism to remand the matter to

state court because subject matter jurisdiction existed under 28

U.S.C. § 1367(a)) (citing Duffy v. Absecon Police Department,

2019 WL 5265322, at *1 (D.N.J. Oct. 17, 2019) (citing Tom’s

Landscaping Contractors, LLC v. Ernest Bock & Sons, Inc., 2018

WL 5294510, at *2 (D.N.J. 2018)) (declining to endorse the

parties’ “Consent Order Permitting Plaintiff to File Amended

Complaint and For Remand of Entire Action to State Court,” where

the amended complaint would add a non-diverse party, because the

filing of the plaintiff’s amended complaint would not defeat

subject matter jurisdiction if such jurisdiction existed at the

time the defendant removed plaintiff’s original complaint)

(citing Mollan v. Torrance, 22 U.S. 537, 539 (1824), quoted in

Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570

(2004) (“It has been long and well-established that in

determining whether a federal court may exercise jurisdiction

based upon diversity of citizenship, the court must look to ‘the

state of things at the time of the action brought.’”); St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294–95 (1938)

(“It uniformly has been held that in a suit properly begun in

the federal court the change of citizenship of a party does not
                                4
oust the jurisdiction.   The same rule governs a suit originally

brought in a state court and removed to a federal court.”)); St.

Paul Mercury Indem. Co., 303 U.S. at 292–93 (announcing long ago

that “the plaintiff after removal, by stipulation, by affidavit,

or by amendment of his pleadings, reduces the claim below the

requisite amount, [] does not deprive the district court of

jurisdiction,” and further reiterating that “events occurring

subsequent to removal which reduce the amount recoverable,

whether beyond the plaintiff's control or the result of his

volition, do not oust the district court's jurisdiction once it

has attached”).

     This Court has previously explained, “two things are

equally true.   This is a court of limited jurisdiction.   It must

not exercise its considerable power beyond the scope of its

authority as conferred by the Constitution and statute.

However, it is equally so that this Court has an unflagging

obligation to maintain its jurisdiction, once conferred.”

Farren v. FCA US, LLC, 2018 WL 372168, at *3 (D.N.J. 2018).

Because Plaintiff has not challenged the procedural propriety of

the removal, the Court properly maintains subject matter

jurisdiction over the action under 28 U.S.C. § 1332(a) - at the

time of removal there was diversity of citizenship between

Plaintiff and Defendants, and the amount in controversy exceeded

$75,000.   Consequently, the parties’ request that the Court
                                 5
order the remand of the action to state court must be denied. 2

     SO ORDERED.



Date: January 13, 2020               s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




2 As the Court noted in Farren, 2018 WL 372168, at *3 n.2,
neither Plaintiff nor Defendant are prisoners of the federal
court if they would rather return to state court. The parties
may follow Fed. R. Civ. P. 41(a)(1)(A), which provides that
after a defendant has filed an answer, which Defendant did here
on December 6, 2019 (Docket No. 3), a plaintiff may dismiss its
action without a court order by filing a stipulation of
dismissal signed by all parties. Thereafter, Plaintiff may
refile its action in state court.
                                6
